Citation Nr: 0513029	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-28 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Thereafter, the case was transferred to the 
Pittsburgh, Pennsylvania RO.


REMAND

The veteran contends that he currently has neck and back 
disabilities that were incurred during his active military 
service.  The Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.

In this case, the veteran's service entrance examination 
report notes the presence of scoliosis.  Service medical 
records note that the veteran was seen with complaints of 
neck and back pain in 1988, as well as a pinched nerve in his 
neck in 1990.  Following service, private treatment records 
dated in 1999 and 2000 note that the veteran was treated for 
lumbar sciatica and cervical spine column syndrome.

The Board notes that VA examination is necessary when there 
is (a) competent evidence of current disability or persistent 
or recurrent symptoms of disability; (b) lay or medical 
evidence indicating that the disability or symptoms may be 
related to service; and (c) the record does not contain 
sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  The Board notes that the 
veteran has not undergone a VA medical examination 
specifically for the purpose of determining the etiology of 
any current neck and back disabilities.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The AMC or RO should arrange for the 
veteran to undergo an examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present neck and back disabilities.  The 
claims file must be made available to and 
reviewed by the examiner.

Based upon the examination results and 
review of the claims folder, the examiner 
should identify each currently present 
chronic disorder of the veteran's neck or 
back and answer the following questions:

(a)  Is there a 50 percent or better 
probability that the scoliosis noted at 
the time of the veteran's entrance onto 
active duty permanently increased in 
severity during service and if so was the 
increase in severity clearly and 
unmistakably due to natural progress? 

(b)  If the veteran has any other chronic 
disorder(s) of the back or neck, is there 
a 50 percent or better probability that 
the disorder(s) originated during the 
veteran's military service or is (are) 
otherwise etiologically related to 
service?

The rationale for all opinions expressed 
must also be provided. 

2.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or AMC should 
readjudicate the claims for service 
connection for neck disability and back 
disability based on a de novo review of 
all pertinent evidence and without regard 
to any prior decisions on these claims.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




